DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Due to the amendment to the specification, the previous objections to the drawings are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-10, 12, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutschmann et al. (US 2014/0039556 A1).
Claim 1. Rutschmann et al. disclose a surgical method for en bloc derotating a spinal column (see abstract), the method comprising: coupling a first clamp (clamp 16; see Fig. 1 inset) to a first screw extension (fixture member 14; see Fig. 1 inset) coupled to a first vertebra; coupling a second clamp (clamp 16; see Fig. 1 inset) to a second screw extension (fixture member 14; see Fig. 1 inset) coupled to a second vertebra; rotating the first and second clamps relative to one another to derotate the first vertebra and the second vertebra relative to one another (see para. 0037); and coupling a linkage (stabilizer 18) to the first and second clamps and locking the linkage to maintain the first and second clamps in a fixed position relative to one another (see paras. 0050-0051), thereby maintaining the first vertebra and the second vertebra in a derotated position relative to one another (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 2. Rutschmann et al. disclose wherein coupling the first clamp to the first screw extension coupled to the first vertebra further comprises coupling the first clamp to a third screw extension (fixture member 14; see Fig. 1 inset) coupled to a third vertebra, and coupling the second clamp to the second screw extension coupled to the second vertebra further comprises coupling the second clamp to a fourth screw extension (fixture member 14; see Fig. 1 inset) coupled to a fourth vertebra (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 4. Rutschmann et al. disclose wherein locking the linkage comprises rotating a locking element (cap 102) on the linkage to lock first and second arms of the linkage in a fixed angular orientation relative to one another (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 6. Rutschmann et al. disclose wherein coupling the linkage to the first and second clamps comprises inserting a first connector (shaft member 82) at a first end of the linkage into a first receiving member (see Fig. 4 inset) of the first clamp, and inserting a second connector (shaft member 82) at a second end of the linkage into a second receiving member (see Fig. 4 inset) of the second clamp (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 7. Rutschmann et al. disclose wherein the first and second connectors each include a pair of legs (see Fig. 3 inset) and the first and second receiving members each include a pair of bores (one bore is the longitudinal slot and the other is the circular opening; see Fig. 4 inset) that receives the legs when the first and second connectors are coupled to the first and second receiving members (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 8. Rutschmann et al. disclose, prior to coupling the first and second clamps, driving a first bone anchor (fixation element 12) into the first vertebra to couple the first screw extension to the first vertebra, and driving a second bone anchor (fixation element 12) into the second vertebra to couple the second screw extension to the second vertebra (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 






[AltContent: textbox (First Clamp)][AltContent: textbox (First Screw Extension)][AltContent: textbox (Third Screw Extension)][AltContent: textbox (Second Clamp)][AltContent: textbox (Second Screw Extension)][AltContent: textbox (Fourth Screw Extension)]











[AltContent: textbox (First and Second Legs of First Connector)][AltContent: textbox (First and Second Legs of Second Connector)]










[AltContent: textbox (Second Bore of First/Second Receiving Member)][AltContent: textbox (First Bore of First/Second Receiving Member)]













Claim 9. Rutschmann et al. disclose a surgical method for en bloc derotating a spinal column (see abstract), the method comprising: manipulating first and second clamps (clamps 16; see Fig. 1 inset) coupled respectively to a first plurality of vertebrae and a second plurality of vertebrae to derotate the first and second plurality of vertebrae relative to one another (see para. 0037); and subsequently locking first and second arms (connector assemblies 76 and balls 86; see Fig. 3 inset) of a linkage assembly (stabilizer 18) coupled respectively to the first and second clamps to maintain the first and second arms in a first angular orientation relative to one another (see paras. 0050-0051), thereby maintaining the clamps in a fixed position and maintaining the first and second plurality of vertebrae in a derotated position (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 10. Rutschmann et al. disclose, prior to locking, non-rotatably coupling the first arm of the linkage assembly to the first clamp (via shaft member 82) and non-rotatably coupling the second arm of the linkage assembly to the second clamp (via shaft member 82) (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 12. Rutschmann et al. disclose wherein locking first and second arms of the linkage assembly comprises rotating a locking element (cap 102) on the linkage (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 

[AltContent: textbox (First Clamp)][AltContent: textbox (Second Clamp)]












[AltContent: textbox (First Arm)][AltContent: textbox (Second Arm)]










Claim 14. Rutschmann et al. disclose a surgical method for en bloc derotating a spinal column (see abstract), the method comprising: clamping a first frame (clamp 16; see Fig. 1 inset) to a first plurality of fixture elements (fixture member 14; see Fig. 1 inset) coupled to a first plurality of vertebrae; clamping a second frame (clamp 16; see Fig. 1 inset) to a second plurality of fixture elements (fixture member 14; see Fig. 1 inset) coupled to a second plurality of vertebrae that differs from the first plurality of vertebrae; rotating the first plurality of fixture elements and the second plurality of fixture elements relative to each other, thereby manipulating at least a portion of the spinal column into a derotated configuration (see para. 0037); attaching a first end of a first arm (connector assembly 76 and ball 86; see Fig. 3 inset) of a linkage assembly (stabilizer 18) to the first frame and a second end of a second arm (connector assembly 76 and ball 86; see Fig. 3 inset) of the linkage assembly to the second frame so as to bridge the first plurality of fixture elements to the second plurality of fixture elements; and locking the first and second arms of the linkage assembly relative to one another to lock the first plurality of fixture elements and the second plurality of fixture elements in a fixed position relative to each other (see paras. 0050-0051) such that the spinal column is maintained in the derotated configuration (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 17. Rutschmann et al. disclose wherein attaching the first end of the first arm to the first frame comprises inserting first and second male members (see Fig. 3 inset) into first and second receivers (one receiver is the longitudinal slot and the other is the circular opening; see Fig. 4 inset) in the first frame, and attaching the second end of the second arm to the second frame comprises inserting third and fourth male members (see Fig. 3 inset) into third and fourth receivers (one receiver is the longitudinal slot and the other is the circular opening; see Fig. 4 inset) in the second frame (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 20. Rutschmann et al. disclose, prior to clamping the first and second frames, driving a bone anchor (fixation element 12) coupled to each of the first and second plurality of fixture elements into the first and second plurality of vertebrae to couple the first and second plurality of fixture elements to the first and second plurality of vertebrae (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051).




[AltContent: textbox (First Frame)][AltContent: textbox (First Plurality of Fixture Elements)][AltContent: textbox (Second Frame)][AltContent: textbox (Second Plurality of Fixture Elements)]












[AltContent: connector][AltContent: connector][AltContent: textbox (First and Second Male Members)][AltContent: connector][AltContent: connector][AltContent: textbox (Third and Fourth Male Members)]









[AltContent: textbox (Second/Fourth Receiver)][AltContent: textbox (First/Third Receiver)]













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rutschmann et al. (US 2014/0039556 A1) in view of Boachie-Adjei et al. (US 2011/0172714 A1).
Rutschmann et al. fail to disclose wherein the first vertebra is located in the lumbar spine and the second vertebra is located in the thoracic spine (claim 3), wherein the first plurality of vertebrae are located in the lumbar spine and the second plurality of vertebrae are located in the thoracic spine (claims 11 and 15), applying a compression force to first and second fixture elements of the first plurality of fixture elements to cause respective vertebra coupled thereto to move towards each other (claim 18), and applying a distraction force to first and second fixture elements of the first plurality of fixture elements to cause respective vertebra coupled thereto to move away from each other (claim 19). 
	Boachie-Adjei et al. teach that a method of derotating a spinal column may need to be performed on a patient having a thoracolumbar spinal deformity, and in such a situation, instrumentation is attached to a plurality of thoracic and lumbar vertebrae (Fig. 3; paras. 0093-0094).  In order to derotate the spinal column and correct the deformation, on one side of the spinal column (concave side S1), the vertebrae are distracted, and on the other side (convex side S2), the vertebrae are compressed (Fig. 3; para. 0093).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rutschmann et al. such that the first vertebra is located in the lumbar spine and the second vertebra is located in the thoracic spine (claim 3) and the first plurality of vertebrae are located in the lumbar spine and the second plurality of vertebrae are located in the thoracic spine (claims 11 and 15) and to apply a compression force to first and second fixture elements of the first plurality of fixture elements to cause respective vertebra coupled thereto to move towards each other (claim 18) and apply a distraction force to first and second fixture elements of the first plurality of fixture elements to cause respective vertebra coupled thereto to move away from each other (claim 19), as suggested by Boachie-Adjei et al., as doing so would provide a means to correct a thoracolumbar spinal deformity in a patient.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.  
Applicant argues that para. 0037 of Rutschmann does not provide support for rotating the first clamp relative to the second clamp as recited in claim 1 (see pgs. 8-9).  The Examiner disagrees.  In para. 0037, Rutschmann states that “both stabilizer implementations shown here could be employed between multiple fixture members 14 with or without clamps 16” and “stabilizers 24…are configured to…facilitate derotation.”  Thus, it is clear that Rutschmann suggests using stabilizers to derotate the vertebrae, and it is apparent that, in order to do so, the clamps need to be able to rotate relative to each other.
	It is noted that Applicant relies upon the arguments presented regarding claim 1 for claim 9 (see pg. 10).
	Applicant argues that Rutschmann fails to disclose that the first plurality of fixture elements are coupled to a first plurality of vertebrae that are different from a second plurality of vertebrae, which are coupled to a second plurality of fixture elements (see pgs. 10-11).  The Examiner disagrees.  While the Examiner agrees that Fig. 1 shows the first clamp and the second clamp both coupled to the same four vertebrae, it is noted that a plurality only requires two (or more).  In the rejection, the Examiner has identified a plurality as including two fixture elements per clamp, where the two fixture elements coupled to the first clamp are coupled to two vertebrae and the two fixture elements coupled to the second clamp are coupled to two different vertebrae.  Thus, the first plurality of vertebrae differ from the second plurality of vertebrae.  Nothing in the language of the claim precludes the first plurality of vertebrae also being coupled to the second clamp and the second plurality of vertebrae also being coupled to the first clamp.
	It is noted that Applicant relies upon the arguments presented regarding Rutschmann and does not provide any arguments with respect to Boachie-Adjei (see pgs. 11-12).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773